Notice of Pre-AIA  or AIA  Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-23, 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Siniscalchi US Patent 5,593746) in view of Rock et al. (PG Pub. 2015/104604),
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding claims 1-5, 18-19 and 21 Siniscalchi et al. teach a self-regulating insulative batting comprising a blend of a plurality of fibers with the plurality of fibers being nonwoven. Siniscalchi et al. are silent regarding the claimed functional and non-functional fibers, the vertical orientation of the fibers along the thickness direction and wherein the self-regulation is accomplished by the functional fibers. However, Rock et al. teach an insulated fabric in the form of a sheet with functional and non-functional fibers  as Rock et al. teaches multicomponent fibers 
Regarding claims 6-9, the previous combination is silent regarding the claimed heat based changes in humidity. However, as set forth above, Rock et al. teach heat-based changes and humidity based changes in the environment causing the fibers to self-regulate by varying thickness of the batting and forming a bend or crimp and varying their length along a thickness direction. Therefore, it is clear that the functional fibers of the previous combination are configured to self-regulate insulative quality of the batting with respect at least heat-based changes in humidity of the environment interacting with the batting or in the alternative it would  
Regarding claims 10-11, Siniscalchi is silent regarding the claimed decrease in insulative quality based on heat based changes in humidity. However, Rock et al. teach the fibers will shrink when exposed to higher temperatures [0161]. The previous combination is silent regarding the claimed heat based changes in humidity. However, as set forth above, Rock et al. teach heat-based changes and humidity based changes in the environment causing the fibers to self-regulate by varying thickness of the batting and forming a bend or crimp and varying their length along a thickness direction. Therefore, it is clear that the functional fibers of the previous combination are configured to self-regulate insulative quality of the batting with respect at least heat-based changes in humidity of the environment interacting with the batting above a predetermined threshold of humidity or in the alternative it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the batting to self-regulate insulative quality of the batting with respect at least heat-based changes in humidity of the environment interacting with the batting above a predetermined threshold of humidity. Therefore, it would have been obvious to one of ordinary skill in the art to configure the functional fibers to decrease the insulative quality of the batting with respect to at least heat based increases in humidity of the environment interacting with the batting above a predetermined threshold of humidity by decreasing the thickness of the batting in order to allow a greater amount of heat and/or moisture through the batting. 
Regarding claim 12, the previous combination is silent regarding the fibers being vertically lapped. However, Siniscalchi teaches lapping and it would have been obvious to one of 
Regarding claim 13, Siniscalchi is silent regarding the claimed length and denier of the fibers. However, Rock et al. teaches the claimed fibers denier [0014]. Rock et al. is silent regarding the claimed fiber length. However,  Rock et al. teach the article can be optimized for the use and it would have been obvious to one of ordinary skill in the art to use the claimed fiber length in order to affect article properties and tailor the insulative properties and arrive at the claimed invention. 
Regarding claim 16, Siniscalchi is silent regarding the claimed hygroscopic and non-hygroscopic properties. However, Rock et al. teaches wherein the functional fibers comprise a hygroscopic component and a non-hygroscopic component and Rock et al. teach nylon and polyester. 
Regarding claim 17, Siniscalchi is silent regarding the non-functional fiber being binder fiber. However, Rock et al. teach binder material printed in various regions of the garment and a polymer material may be used to bridge the fibers together. It therefore would have been obvious for one of ordinary skill in the art to use the non-functional fiber as binder finer in order to secure the fibers in lieu of additional binder material as is known in the art. 
Regarding claim 20, Siniscalchi teaches the synthetic fibers comprise siliconized fibers. 
Regarding claims 22-23, Sinicalchi and Rock et al. apparel comprising the self-regulating insulative batting wherein the article is configured such that a micro-climate is formed between an outer surface of a user of the article and the substantially vertically oriented fibers of the self regulating insulative batting extending along a thickness direction when the article is used by the user wherein at least one insulative quality of the batting changes based on changes 
Regarding claim 25, Siniscalchi is silent regarding the article includes at least one outer protection layer that prevents the environment exterior to the self regulating batting from interacting with the self-regulating batting. However, Rock et al. teach optimizing the comfort level of the batting wherein an additional layer is added to assist the air permeability of the fabric. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the outer protection layer of Rock et al. in Siniscalchi in order to assist in the air permeability of the fabric and arrive at the claimed invention. 
Regarding claim 33, the functional fibers consist of synthetic fibers. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789